Citation Nr: 1243681	
Decision Date: 12/24/12    Archive Date: 12/27/12

DOCKET NO.  10-25 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating greater than 60 percent for service-connected shell fragment wound (SFW) residuals of left peripheral plexus injury with motor artery nerve dysfunction and loss of use of hand.

2.  Entitlement to a rating greater than 20 percent for SFW residuals of the left shoulder and chest.

3.  Entitlement to a rating greater than 10 percent for residuals of left meniscectomy.

4.  Entitlement to a rating greater than 10 percent for SFW residuals of the left leg with retained foreign body.

5.  Entitlement to a rating greater than 10 percent for SFW residuals of the left thigh with retained foreign body.

6.  Entitlement to service connection for left foot disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

As addressed more fully below, the Board has rephrased the issues listed on the title page to better reflect the Veteran's contentions on appeal.  Pending additional development and clarification regarding the extent of SFW residuals to the left upper extremity, left chest and left lower extremity, the Board reserves the right to rephrase the issues once again if further appellate review is required.

The issue of entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue which is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

The Veteran seeks higher disability ratings for SFW residuals involving his left upper extremity, left chest and left lower extremity as well as residuals of left meniscectomy.  It is a well-established rule that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The evaluation of SFW residuals can be extraordinarily complex as a missile wound injury may affect several different muscle and nerve groups in the same anatomical region.  The criteria of 38 C.F.R. § 4.55 (Principles of combined ratings for muscle injuries) contain special rules for various types of situations.  For example, a muscle injury will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a).  

Nonetheless, the Board evaluates any disability rating claim under the general principle of maximizing the benefits to the Veteran, including potential entitlement to special monthly compensation (SMC).  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  See also Bailey v. West, 160 F.3d 1360, 1370 (Fed.Cir.1998) (Michel, J., concurring) (describing the Veteran benefits system as imbued with a special beneficence from a grateful sovereign to a special class of citizens who risked harm to serve and defend their country).

At the outset, the Board first notes that the Veteran claims an inability to use his left upper extremity, and seeks compensation for loss of use of his non-dominant arm (which is service-connected due to SFW residuals that include loss of use of the hand).  See Veteran's Statement received in October 2007.  The RO has phrased an issue on appeal as entitlement to service connection for loss of use of the left arm as well as service connection for loss of use of the left elbow.  However, in the context of this claim, the Board deems his claim for loss of use of the left upper extremity (at the elbow or arm level) to be part and parcel of his increased rating claim on appeal, including potential entitlement to SMC benefits.  See generally 38 U.S.C.A. § 1114.  Thus, a "service connection" issue is not properly before the Board.

Similarly, the RO has phrased an issue on appeal as entitlement to service connection for loss of use of the left leg.  The Veteran has described loss of left knee function due to injury and surgery (which is service-connected) as well impairment of foot function due to muscle wasting and contractions.  See VA Form 9 received in May 2010.  A review of the historical record reflects that the Veteran's left foot dysfunction may be a residual of SFW injury to Muscle Groups (MGs) XI or XII.  See, e.g., VA Compensation and Pension (C&P) examination in September 1973 (describing the Veteran as having SFWs of the left lower extremity involving MGs XI and XII with a herniated muscle along his scar as well as being unable to heel or toe walk with demonstrable left foot dysfunction).  See generally 38 C.F.R. § 4.73, Diagnostic Codes (DCs) 5311 and 5312 (describing MGs XI and XII as affecting foot function).

At this time, the Board will retain an issue of entitlement to service connection for left foot disability pending further evidentiary development discussed below.

With respect to all of the SFW claims, the Board finds that further examination is necessary to properly evaluate all residuals and potential entitlement to further SMC benefits.

Left upper extremity and left chest

Historically, the Veteran was wounded in combat on March 16, 1967 as a result of a mortar shell explosion resulting in multiple SFWs to the total body, particularly the upper and lower extremities.  His service treatment records (STRs) reflect that he incurred a left shoulder SFW which was initially debrided, but became necrotic with copious amounts of pus.  A second debridement revealed a clot over the axillary artery that had been apparently been dislodged from a previous fragment perforation.  The Veteran underwent a 2 cm. section of artery removal with re-anastomoses of the end to the axillary artery.  X-ray examination revealed multiple densities about the left shoulder.  A split thickness skin graft was performed.  Thereafter, the Veteran developed complete loss of median nerve function at the level of the axilla.  

On September 11, 1967, the Veteran underwent exploration of the left axilla with lysis of dense scarring of the left lateromedial head to the median nerve as well as internal and external neurolosysis of the median nerve.  It was determined that the Veteran incurred SFWs involving the axillary artery and median nerve.  A neurosurgical consultation also determined there was some slight motor and sensory dysfunction in the distribution of the radial and ulnar nerves.

The Veteran's STRs also described a deep 8 x. 8 cm. wound of the left anterior chest wall that was initially debrided and packed open.  The wound was closed 12 days after injury.

In pertinent part, an October 1968 VA Compensation and Pension (C&P) examination described 6 scars and a skin graft in the left upper chest adjacent to the anterior surface of the left shoulder.  An x-ray examination described metallic fragments in the left axilla and left supraclavicular area.  The Veteran was described as having a partial claw left hand with marked contracture of the 2nd and 3rd fingers with a complete lack of flexion of his thumb.  The VA examiner described involvement of MGs III and IV.

An electromyography (EMG) study in the VA clinical setting in January 1970 demonstrated no electrical activity in the abductor pollicis brevis or external carpi radialis.  There was partial denervation of the brachioradialis, flexor digitorium sublimi and profundus.  In general, the Veteran appeared to have a more severe deficit of the median innervated muscles followed by less severity of the radial and ulnars.  The Veteran received treatment for a dropped left wrist with splinting and physical therapy.

A September 1973 VA C&P examination described the Veteran as having a profound flexion contracture at the left wrist with contractures of the lateral three fingers.  His left hand was almost paralyzed and was described as essentially useless except for perhaps a passive hook.  The paralysis involved MGs VII, VIII and IX.  An x-ray examination demonstrated numerous metallic fragments, in excess of 10 overlying the lateral and posterior aspect of the left axilla and supraclavicular region.  The largest fragment measured approximately 3/4 x 1/4 of an inch.

The Veteran currently contends that he has lost use of his left upper extremity.  A VA C&P examination in April 2003 demonstrated atrophy of the left mid-brachium and anti-brachium circumferences as well as the intrinsic muscles of the hands.  The Veteran's wrist was held in flexion with partial joint ankylosis and the fingers were held in a "porter's tip position."  There was also dynamic hyperalgesia in the hand, the entire arm and the shoulder.  Overall, the Veteran was described as having marked limitation of functional capacity of the left arm and hand.

A May 2003 VA C&P muscles examination provided the following description of the Veteran's left upper extremity disability:

Patient's disability is primarily maximum of the left shoulder, left upper extremity and down into the left hand, which his basically nonfunctioning.  However, evaluation of loss of his left upper extremity has been at least 80% of that extremity.

A VA C&P examination in July 2004 described spasticity of the left upper extremity with positive stretch reflex, and a flexion contracture involving the left shoulder, left elbow, left wrist and left fingers.  There was twitching of the left upper extremity muscles when passively moved through range of motion testing, decreased sensation scattered over the left upper extremity, and a 10 degree flexion contracture of the left elbow.

A July 2006 VA aid and attendance examination described severe impairment of left upper extremity strength and coordination with left shoulder motion limited to 90 degrees of elevation and abduction.

A February 2008 VA C&P examination report includes the Veteran's description of daily, severe left upper extremity pain with decreased coordination, fatigability, weakness, and uncertainty of movement with the VA examiner finding 2/5 strength over "all" of the left upper extremity, decreased range of left shoulder motion due to shortened muscles and ligaments, atrophy and nerve dysfunction.

Finally, the Veteran submitted a statement in April 2009 describing a left upper extremity which was of "little or no use for anything."

At this point, it is unclear whether the Veteran can obtain a higher rating for his residuals of the left upper extremity and chest.  However, further examination is warranted to investigate all nerve and muscle injuries involved.  For example, the RO has combined a 20 percent rating under DC 5303 (MG III) for SFW residuals of the "left shoulder and chest" which does not appear to contemplate a muscle injury to the left anterior chest wall. 

Left lower extremity

The Veteran's STRs report a 4 x 9 cm SFW of the left lateral thigh that was initially debrided and packed open.  The wound was closed 12 days after injury.  He also had a 3 x 7 cm SFW of left lateral shin as well as a fractured left fibula.  Additionally, the Veteran reportedly had an SFW of the left calf absent further details.

The Veteran's STRs report a fragment wound of the left hip absent further details.  An October 1968 x-ray examination described numerous metallic fragments about the left hip.

VA C&P examination in October 1968 described a vertical scar on the upper quadrant of the left lateral thigh surface which was 51/2 inches long and 1 inch wide which was tender and adherent to underlying tissues.  There was also a vertical scar on the anterior surface of the left leg in the upper and middle thirds measuring 41/2 inches in length that was adherent to underling tissues.  X-ray examination described numerous metallic fragments in the soft tissues of the thigh with small fragments in the lower thigh, and an old fracture of the fibula shaft.

A May 1973 private examination report noted that the Veteran was unable to stand on the toes of his left foot, unable to rotate the foot outward or dorsal flexure, and had involuntary abduction of the left foot.

A September 1973 VA C&P examination described the Veteran as having SFWs of the left lower extremity involving MGs XI and XII with a herniated muscle along his scar.  The Veteran was unable to heel or toe walk, and demonstrated left foot dysfunction.

An EMG examination in May 1975 was interpreted as showing findings compatible with old peripheral neuropathy affecting the left peroneal and tibial nerves, mostly from partial axonal degeneration.

In this context, the Veteran currently attributes symptoms of muscle wasting of the left foot with toe contractions as part and parcel of his SFW residuals.  The VA examination reports of record do not adequately address the extent of impairment attributable specifically to MGs XI and XII, or whether the Veteran's SFW residuals include injury to the left peroneal and tibial nerves.  As such, additional examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder clinical records of the Veteran's VA treatment since March 11, 2010.

2.  Upon completion of the above, schedule the Veteran for appropriate examination(s) to determine the nature and etiology of his SFWs involving the left upper extremity, left chest and left lower extremity as well as service-connected residuals of meniscectomy.  The claims folder contents must be made available to the examiner for review.  Following review of the claims folder and examination of the Veteran, the examiner(s) is/are requested to provide findings on the following:

	a) describe all residuals of SFW to the left upper extremity, including the relative severity of injury (slight, moderate, moderately severe, severe or complete) to the median, ulnar and radial nerves;

   b) describe all SFW residuals of the left anterior chest wall identifying all muscle groups involved;

   c) describe all SFW residuals of the left lateral thigh identifying all muscle groups involved;

   d) describe all SFW residuals of the left lateral shin identifying all muscle groups involved;
   
   e) describe all SFW residuals of the left calf identifying all muscle groups involved;
   
   f) identify whether the Veteran's SFWs to the left lower extremity involved injury to the left peroneal and/or tibial nerves;
   
   g) identify whether the Veteran's left foot dysfunction results from SFW residuals and, if so, describe whether the Veteran has lost functional use of the left foot;
   
   h) provide the Veteran's range of motion findings in extension and flexion of the left knee;
   
   i) evaluate whether the Veteran has pain, pain on use, weakness, incoordination, or excess fatigability of the left knee joint?  If feasible the examiner should portray any additional functional limitation of the left knee due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale.  If the Veteran does not have pain or any of the other factors, that fact should be noted in the file; and
   
   j) evaluate whether the Veteran has any recurrent instability or lateral subluxation of the left knee?  If so, the examiner should describe whether such instability or subluxation slight, moderate, or severe in degree.

In providing these findings, the examiner must be aware of the following past history of the Veteran:

* the STRs describing left shoulder SFW requiring two debridements, a 2 cm. section of artery removal with re-anastomoses of the end to the axillary artery, an exploration of the left axilla with lysis of dense scarring of the left lateromedial head to the median nerve as well as internal and external neurolosysis of the median nerve, x-ray findings of multiple densities about the left shoulder, and a neurosurgical consultation describing some slight motor and sensory dysfunction in the distribution of the radial and ulnar nerves;
* the Veteran's STRs describing a deep 8 x. 8 cm. wound of the left anterior chest wall that was initially debrided and packed open, and closed 12 days after injury;
* the STRs reporting a 4 x 9 cm SFW of the left lateral thigh that was initially debrided and packed open, and closed 12 days after injury;
* the STRs reporting a 3 x 7 cm SFW of left lateral shin as well as a fractured left fibula;
* the STRs reporting an SFW of the left calf;
* the October 1968 VA C&P examination describing left upper extremity involvement of MGs III and IV;
* the October 1968 VA C&P examination describing a vertical scar on the upper quadrant of the left lateral thigh surface which was 51/2 inches long and 1 inch wide which was tender and adherent to underlying tissues;
* the October 1968 VA C&P examination describing a vertical scar on the anterior surface of the left leg in the upper and middle thirds measuring 41/2 inches in length that was adherent to underling tissues;
* the October 1968 VA C&P examination x-ray examination results describing numerous metallic fragments in the soft tissues of the thigh with small fragments in the lower thigh, and an old fracture of the fibula shaft;
* an EMG study in the VA clinical setting in January 1970 demonstrating no electrical activity in the abductor pollicis brevis or external carpi radialis, partial denervation of the brachioradialis, flexor digitorium sublimi and profundus, and overall impairment of the median, radial and ulnar nerves;
* a May 1973 private examination report (located in a white folder marked SSA records) noting that the Veteran was unable to stand on the toes of his left foot, unable to rotate the foot outward or dorsal flexure, and had involuntary abduction of the left foot;
* a September 1973 VA C&P examination describing paralysis involving MGs VII, VIII and IX;
* a September 1973 VA C&P examination describing the Veteran as having SFWs of the left lower extremity involving MGs XI and XII with a herniated muscle along his scar as well as being unable to heel or toe walk with demonstrable left foot dysfunction;
* an electromyography examination in the VA clinical setting in May 1975 interpreted as showing findings compatible with old peripheral neuropathy affecting the left peroneal and tibial nerves, mostly from partial axonal degeneration; 
* the May 2003 VA C&P muscles examination describing loss of use of at least 80 percent of the left upper extremity;
* the VA C&P examination in July 2004 describing spasticity of the left upper extremity with positive stretch reflex, a flexion contracture involving the left shoulder, left elbow, left wrist and left fingers, twitching of the left upper extremity muscles when passively moved through range of motion testing, decreased sensation scattered over the left upper extremity, and a 10 degree flexion contracture of the left elbow;
* the February 2008 VA C&P examination describing daily, severe left upper extremity pain with decreased coordination, fatigability, weakness, and uncertainty of movement with 2/5 strength over "all" of the left upper extremity and decreased range of left shoulder motion due to shortened muscles and ligaments, atrophy and nerve dysfunction;
* a prior finding of visible atrophy of the left gastroc/soleus complex; and
* the Veteran's report of muscle wasting of the left foot with toe contractions.

3.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

